Title: To George Washington from Robert Hanson Harrison, 8 September 1773
From: Harrison, Robert Hanson
To: Washington, George



Sir
Alexandria Sept. 8. 1773

I hope that my indisposition will be received as a sufficient excuse for my not having done your Lease sooner, and for the Several black lines and erasements in it, when done; had I been perfectly well, they should not have appeared; however I hope that it will appear sufficiently plain & legible for the Printers—I have made it as short as I could, to be substantial which I flatter myself it is, in all its parts; indeed it is in substance, the same with yours, differg very little therefrom, but something in form—I think your Clause or Covenants No. 1 & 2 very material & consistent; they give distinct Remedies, the former a distress, and the latter an Action of Debt or Covenant, which often times is of material use—I have Introdd the right of Entry in case of Nonpaymt of Rent & no distress to be found, under a Proviso which is more agreable to Law, than by way of Covenant; the

word Proviso being a favourite expression of our Law, to raise or imply a Condition for Suppor⟨tmutilated⟩ an Ejectment in case the Lessee or any other should hold after breach—Tho. I think in point of reason & in point of Law, that Covenant will Answer the purpose, but as the other has been used & approved of by the Judges from the earliest period of english jurisprudence as the most proper, I have adopted it—It is not usual to Incur a forfeiture of the Lease upon breach of all the Covenants contained in this; however as It may be the means of enforcing an exact compliance with & performance of the several matters, I think the whole proper enough; but should you apprehend that it may alarm any who may incline to be Lessees, you may draw your pen through any part that you incline—You’l Observe that I have not Inserted the Heirs of the Lessees respecting the Estate, It would have been improper; It being a Term for years, it is a Chattel real and devolves in case of death not upon an Heir, unless he is Executor or Administrator, but not as heir, Yet I have bound the Heirs for the performance of all the Covenants—Your Observtns about the unn[ecessar]y multitude of words & Repetitions in Conveyances, are very just & can only be accounted for upon Principles of Interest, the longer the Deed the greater the price being the Rule established when Scriveners formerly were paid ⅌ word or side—pecuniary penalties would have Answered no purpose but what the Covenants within will—I have only to wish that it may be agreable to your mind & should you conceive that it may want any alteration please to communicate it with freedom and it shall be done by D. Sir Yr most Ob. Servt

Rob. H: Harrison

